   Case 2:21-cv-00861-PA-AGR Document 10 Filed 02/08/21 Page 1 of 2 Page ID #:68

                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 21-00861 PA (AGRx)                                         Date     February 8, 2021
 Title            Jamie Ruiz v. Wells Fargo Bank, National Association



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  G. Garcia                                Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                              None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Wells Fargo Bank, National
Association (“Defendant”). (Dkt. No. 1 (“Removal”).) Defendant asserts this Court has jurisdiction
over the action brought against it by plaintiff Jamie Ruiz (“Plaintiff”) based on the Court’s diversity
jurisdiction. See 28 U.S.C. § 1332.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court
would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be
remanded to state court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The
burden of establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261,
1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of
removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001).

        In an effort to establish the Court’s diversity jurisdiction, Defendant’s Notice of Removal alleges
“Plaintiff is, and at all times since the commencement of this action has been, a citizen of the State of
California.” (Notice of Removal ¶ 6.) As the Notice of Removal alleges, Defendant’s support for this
allegation relies on paragraph 2 of Plaintiff’s Complaint. Paragraph 2 of Plaintiff’s Complaint alleges
Plaintiff “is and at all times relevant hereto was a resident of the County of Ventura, State of California.”



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 2:21-cv-00861-PA-AGR Document 10 Filed 02/08/21 Page 2 of 2 Page ID #:69

                                                                                                        JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-00861 PA (AGRx)                                        Date    February 8, 2021
 Title          Jamie Ruiz v. Wells Fargo Bank, National Association

(Compl. ¶ 2.) Because an individual is not necessarily domiciled where he or she resides, Defendant’s
allegation based on Plaintiff’s residency is insufficient to establish his citizenship.

        In addition, Defendant alleges “Plaintiff permanently lives at the residence he owns in California
and has a driver’s license issued by the State of California.” (Notice of Removal ¶ 6.) However, where
Plaintiff currently lives, and where Plaintiff has a driver’s license, does not say anything about where
Plaintiff intends to remain as required to adequately allege Plaintiff’s citizenship.

        “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to
allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857. As a result,
Defendant’s allegations are insufficient to invoke this Court’s diversity jurisdiction.

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles County
Superior Court, Case No. 20STCV48436 for lack of subject matter jurisdiction. See 28 U.S.C. §
1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 2 of 2
